Name: Commission Regulation (EEC) No 480/89 of 24 February 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/46 Official Journal of the European Communities 25. 2. 89 COMMISSION REGULATION (EEC) No 480/89 of 24 February 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1 837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as amended by Regulation (EEC) No 188/89 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION ; Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 110, 29 . 4, 1988, p. 36. (3) OJ No L 355, 23 . 12. 1988, p. 16. (4) OJ No L 23, 27. 1 . 1989, p. 29. 25 . 2. 89 Official Journal of the European Communities No L 53/47 ANNEX to the Commission Regulation of 24 February 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 10 from 6 to 12 March 1989 Week No 11 from 13 to 19 March 1989 Week No 12 from 20 to 26 March 1989 Week No 13 from 27 March to 2 April 1989 0204 30 00 224,530 225,663 225,663 224,965 0204 41 00 224,530 225,663 225,663 224,965 0204 4210 157,171 157,964 1 57,964 157,476 0204 42 30 246,983 248,229 248,229 247,462 0204 42 50 291,889 293,362 293,362 292,455 0204 42 90 291,889 293,362 293,362 292,455 0204 43 00 408,645 410,707 410,707 409,436 0204 50 51 224,530 225,663 225,663 224,965 0204 50 53 157,171 157,964 157,964 157,476 0204 50 55 246,983 248,229 248,229 247,462 0204 50 59 291,889 293,362 293,362 292,455 0204 50 71 291,889 293,362 293,362 292,455 0204 50 79 408,645 410,707 410,707 409,436 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.